Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 14, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00961-CV

                        IN RE WILLIAM LANG, Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               164th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-49789

                 MEMORANDUM                       OPINION
      On December 4, 2019, relator William Lang filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Alexandra
Smoots-Thomas,1 judge of the 257th District Court of Harris County, to vacate her
January 28, 2019 order striking the counter-affidavits of relator’s expert, Michelle
Castro, CPC, CMC. See Tex. Civ. Prac. & Rem. Code Ann. § 18.001.

      1
        The Office of the State Commission on Judicial Conduct suspended Judge Smoots-
Thomas from office on November 12, 2019. .
      Relator has not established that he is entitled to mandamus relief. Therefore,
we deny the petition for mandamus.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2